Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2009

Joseph Bolden v. Kecia Winchester
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1754




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Joseph Bolden v. Kecia Winchester" (2009). 2009 Decisions. Paper 1402.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1402


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-289                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-1754
                                     ___________

                                 JOSEPH L. BOLDEN,
                                            Appellant

                                           v.

             KECIA WINCHESTER; TASK OFFICER HEATHER NLN;
               STATE OF DELAWARE, Superior Court; JANE DOE;
                                JANE DOE
                   ____________________________________

                    On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. Civil No. 07-CV-00756)
                     District Judge: Honorable Sue L. Robinson
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                 September 18, 2008
              Before: MCKEE, RENDELL and SMITH, Circuit Judges


                             (Opinion filed: May 5, 2009 )
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Joseph L. Bolden appeals from an order of the United States District Court for the

District of Delaware, dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and
28 U.S.C. § 1915A(b)(1). We will similarly dismiss the appeal.

       Bolden filed a complaint and three separate documents that the District Court

construed as supplements to the complaint. The District Court carefully considered all

four documents, and determined that Bolden was complaining essentially that he was

improperly convicted for a probation violation for being “dirty” when in actuality he had

completed a drug treatment program.1 Bolden also complained of the process used for his

conviction and sentence, and he requested compensation for the time he had missed work

due to his incarceration.

       The District Court properly held that Bolden’s sole remedy for challenging his

conviction and/or sentence is by way of a petition for a writ of habeas corpus. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973) (challenge that affects fact or duration of

confinement must be brought in habeas petition). We further agree that to the extent

Bolden seeks compensation for what he believes was an unconstitutional conviction or

imprisonment, he must prove that the conviction or sentence has been reversed,

expunged, or declared invalid. Heck v. Humphrey, 512 U.S. 477, 487 (1994). It is not

enough that Bolden, as he states in his notice of appeal, believes that the conviction is

invalid; it must have been found invalid by a court of law.

       We agree with the District Court that Bolden’s complaint was legally frivolous,


   1
     As we write primarily for Bolden’s benefit, we will not repeat all of the allegations of
the complaint. It appears, from statements in Bolden’s notice of appeal, that the District
Court properly understood his claims.

                                           2
and we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                          3